Exhibit 10.2





MUTUAL TERMINATION AGREEMENT



This MUTUAL TERMINATION AGREEMENT AND RELEASE (“Agreement”) dated as of June 10,
2009 (the "Effective Date") is made and entered into by and between:

ALPHA INTERNATIONAL MARKETING CORP , a Belize corporation having its registered
office at#5 New Road, P.O. Box 388 Belize City, Belize ("ALPHA"), and

NOVEL INTERNATIONAL GROUP CORP., a Belize corporation having its registered
office at#5 New Road,
P.O. Box 388 Belize City, Belize ("NOVEL"), and

QUADRA PROJECTS INC. a Nevada corporation having its office at 6130 Elton Avenue
Las Vegas, Nevada 89107 (“QUADRA”).

ALPHA, NOVEL and QUADRA are sometimes collectively referred to herein as the
"Parties" and each individually as a "Party."



RECITALS



WHEREAS, NOVEL and ALPHA entered into an ASSIGNMENT OF MARKETING AGREEMENT dated
the 19th day of May 2009 (the “Assignment”);

AND WHEREAS as consideration of ALPHA granting the Assignment NOVEL, QUADRA
issued to ALPHA, Three Million (3,000,000) common shares of its common stock.

AND WHEREAS ALPHA wishes to take back the rights granted pursuant to the
marketing agreement entered into between INNOVATIONS SOLUTIONS NOW INC. and
ALPHA dated the 23rd day of April 2009 (the “Agreement”) and which was assigned
to NOVEL and terminate the Assignment.

AND WHEREAS NOVEL AND QUADRA agree to terminate the Assignment subject to having
the consideration of NOVEL delivering back to QUADRA the Three Million
(3,000,000) shares of its common stock delivered to ALPHA.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Termination Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows.



AGREEMENT



1. Termination of Assignment. NOVEL, ALPHA and QUADRA hereby mutually agree
that, as of the Effective Date, the Assignment shall be terminated and will be
of no further force and effect and all rights and obligations of the Parties
thereunder shall be terminated.

2. Effect of Termination. Without prejudice to the generality of clause 1 above,
upon execution of this Agreement, (a) all rights, licenses and benefits granted
to NOVEL under the Assignment shall forthwith revert to ALPHA; (b) NOVEL shall
immediately cease to exercise or exploit any such rights, licenses or benefits
and ALPHA shall immediately thereafter be entitled to grant all or any such
rights, licenses or benefits to any other person; (c) NOVEL shall not thereafter
use or exploit its previous connection with INNOVATION SOLUTIONS NOW INC.,
whether directly or indirectly; (d) NOVEL shall not at any time thereafter (i)
disclose or use any confidential information relating to INNOVATION SOLUTIONS
NOW INC. acquired by NOVEL during or as a result of the Assignment; (ii) make
any use of any trade marks, trade names and/or logos of INNOVATION



1



--------------------------------------------------------------------------------

SOLUTIONS NOW INC. sponsors, or partners or any similar trade marks, trade names
and/or logos; (iii) purport to be associated with INNOVATION SOLUTIONS NOW INC.;
(d) NOVEL shall promptly return to ALPHA all property of INNOVATION SOLUTIONS
NOW INC.’s within its possession, save that NOVEL will be permitted to retain
such property as it demonstrates (to the ALPHA’s reasonable satisfaction) to be
required by law to be maintained for records; (e) NOVEL shall execute any
documents required by ALPAH to effect the termination of the Assignment to NOVEL
of any rights in connection with the ALPHA and NOVEL Assignment;

3. No Other Outstanding Obligations. The Parties hereby mutually agree and
acknowledge that delivery of Three Million (3,000,000) PRE-2 for 1 SPLIT common
shares of the common stock of QUADRA by ALPHA to QUADRA pursuant to the terms of
this Termination Agreement constitutes a full and final settlement of any and
all historic and future outstanding obligations due from ALPHA under this
Termination Agreement and there are no other outstanding obligations under the
Assignment due or owing of or from NOVEL to ALPHA as of the effective date of
this Termination Agreement.

4. Agreement Self-Executing. The Parties further agree that this Agreement shall
be self-executing and the transaction contemplated herein shall be effected
without the need for further documentation.

5. NOVEL AND QUADRA Release of ALPHA. NOVEL and QUADRA , on behalf of
themselves, their subsidiaries, affiliates, and their respective officers,
directors, agents, representatives, successors and assigns, do hereby
unequivocally release and discharge ALPHA and any of its officers, directors,
agents, managers, employees, representatives, legal and financial advisors,
parents, subsidiaries, affiliates, sub-committee units, principals or partners,
and any heirs, executors, administrators, successors or assigns of any said
person or entity (the "NOVEL AND QUADRA Releasees"), from any and all actions,
causes of action, claims, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, injuries, harms, damages,
judgments, remedies, extents, executions, demands, liens and liabilities
whatsoever, in law, equity or otherwise (collectively, "Claims"), whether
currently known or unknown, arising under, in connection with or relating to,
the Assignment or the obligations contemplated thereby, any action or failure to
act under the Assignment or the events leading to the termination of the
Assignment.

6. ALPHA Release of NOVEL and QUADRA. ALPHA, on behalf of itself, its parents,
subsidiaries, affiliates, sub-committee units, and their respective officers,
directors, agents, representatives, successors and assigns, does hereby
unequivocally release and discharge NOVEL and QUADRA and any of its officers,
directors, agents, managers, employees, representatives, legal and financial
advisors, parents, subsidiaries, affiliates, principals or partners, and any
heirs, executors, administrators, successors or assigns of any said person or
entity (the " QUADRA AND NOVEL Releasees"), from any and all actions, causes of
action, claims, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, injuries, harms, damages, judgments, remedies, extents,
executions, demands, liens and liabilities whatsoever, in law, equity or
otherwise (collectively, "Claims"), whether currently known or unknown, arising
under, in connection with or relating to, the Assignment or the obligations
contemplated thereby, any action or failure to act under the Assignment, or the
events leading to the termination of the Assignment.

7. Waiver. Any term of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition. No waiver by any Party of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by any laws or otherwise afforded, will be cumulative and not alternative.

8. Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each Party hereto.

9. Binding Effect. This Agreement is binding upon, inures to the benefit of and
is enforceable by the Parties and their respective successors and assigns.

2

--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement supersedes all prior discussions,
representations, warranties and agreements, both written and oral, among the
Parties with respect to the subject matter hereof, and contains the sole and
entire agreement among the Parties with respect to the subject matter hereof. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action, suit or other proceeding
involving this Agreement.

11. Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

12. Invalid Provisions. If any provision of this Termination Agreement is held
to be illegal, invalid or unenforceable under any present or future laws, and if
the rights or obligations of any Party hereto under this Termination Agreement
will not be materially and adversely affected thereby, (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
and (c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

13. Governing Law. (a) This Agreement shall be governed by and construed in
accordance with the substantive laws of Nevada.

14. Counterparts. This Agreement may be executed via facsimile transmission and
in counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

     IN WITNESS WHEREOF, QUADRA, NOVEL AND ALPHA have caused this Mutual
Termination Agreement and Release to be duly executed as of the date first above
written by their respective officers duly authorized.



  QUADRA PROJECTS INC.





  By:





Authorized Signatory____________________





ALPHA INTERNATIONAL MARKETING CORP.





By:





Authorized Signatory____________________

NOVEL INTERNATIONAL GROUP CORP.





By:





Authorized Signatory____________________



3

--------------------------------------------------------------------------------